         Case 3:18-cv-00350-JWD-SDJ        Document 25     08/12/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA

KEVIN KAIGLER (#566932)
                                                               CIVIL ACTION
VERSUS
                                                               NO.   18-350-JWD-SDJ
JAMES M. LeBLANC, ET AL.
                                        OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated July 24, 2020 (Doc. 23), to which no objection

was filed;

       IT IS ORDERED that the Motion to Dismiss (Doc. 19) is GRANTED and that Kevin

Kaigler’s claims are DISMISSED, WITH PREJUDICE.

       IT IS FURTHER ORDERED that the Court declines the exercise of supplemental

jurisdiction.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on August 12, 2020.

                                             S
                                     JUDGE JOHN W. deGRAVELLES
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA
